DETAILED ACTION

Response to Amendment
The Amendment filed 12/30/2022 has been entered. Claims 1-5 and 9-17 remain pending in the application. Claim 6-8 and 18-20 were cancelled. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ross Crandall (69204) on 3/17/2022.
The application has been amended as follows: 
“1. (Currently Amended) A cutting device, comprising: 
a housing comprising a blade opening on a front face of the housing, a slider track on a top of the housing, and an aperture on a side of the housing, wherein the 
a blade cartridge removably coupled to the housing through the aperture, the blade cartridge configured to hold a plurality of blades, wherein the blade cartridge comprises a plurality of blades positioned side by side, wherein the blade cartridge comprises a biasing element to bias the blades to an interior side of the blade cartridge; and 
a cartridge ejector configured to eject the blade cartridge from the housing, wherein the cartridge ejector comprises an ejector button, a retractable pin, and an ejector lever that move in conjunction together; and 
a retractable slider, wherein the retractable slider is configured to engage an innermost blade of the plurality of blades and pull the innermost blade out of the blade cartridge into a cutting position through the blade opening as the retractable slider moves along the slider track, wherein the ejector button slides in a same direction as the retractable slider.

2-8. (cancelled)

17-20. (cancelled)”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“biasing element to bias the blades” as recited in claim 1 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “biasing”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “biasing” preceding the generic placeholder describes the function, not the structure, of the element).
“blade release mechanism” as recited in claim 16 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “release”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “release” preceding the generic placeholder describes the function, not the structure, of the mechanism).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Allowable Subject Matter
Claims 1 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Constantine (US 7886445 B2) teaches a cutting device (see Figure 10), comprising: 
a housing (100) comprising a blade opening on a front face of the housing , a slider track (118) on top of the housing (see Figure 13) and an aperture (102) on a bottom of the housing (lower face of the housing 100); wherein the one side of the housing is orthogonal to the top of the housing (see Figure 13);
a blade cartridge (104) removably coupled to the housing through the aperture (see Figures 10-12), the blade cartridge configured to hold a plurality of blades (see Figure 11), wherein the blade cartridge comprises a plurality of blades positioned side by side (see Figure 11), wherein the blade cartridge comprises a biasing element (131, a spring is considered as equivalent to a biasing element as claimed) to bias the blades to an interior side (side of 122 is considered as an interior side) of the blade cartridge (see Figure 11); and 
a cartridge release (146) configured to release the blade cartridge from the housing (see Figure 4); and 

Constantine fails to teach the aperture is on the side of the housing, a cartridge ejector configured to eject the blade cartridge from the housing, wherein the cartridge ejector comprises an ejector button, a retractable pin and an ejector lever that move in conjunction together, the ejector button slides in a same direction as the retractable slider. 
Yoshihiro (US 3492005) teaches a cartridge (10) with a cartridge ejector including an ejector button (26), a retractable pin (21) and an ejector lever (16, see Figure 1), a retractable pin and an ejector lever that move in conjunction together (see Figure 1), the purpose of the ejector level is to assist the removal of the cartridge (col. 3 lines 30-50). Although Yoshihiro teaches a tape cartridge ejector and not a box cutter, Yoshihiro is solving the same pertinent problem of release and eject at the same time, therefore Yoshihiro is considered as analogous art. 
It would have been obvious to one of ordinary skill in the art to modify the device of Constantine to add the ejector lever, as taught by Yoshihiro to the cartridge release mechanism of Constantine. In order to allow the cartridge release mechanism to also eject the cartridge while release the lock (col. 3 lines 30-50 of Yoshihiro). 
Huang (US 5435062) teaches different embodiment of a box cutter with the replacement blade cartridge of razor inserted from the top (see Figure 1) and an another box cutter with the replacement blade cartridge of razor inserted from the side (see Figure 6).
As disclosed by Huang, it is old and well known to have replacement blade to be inserted from the top of the side, while Constantine already teaches inserted from the bottom. Therefore it would have been obvious to one of ordinary skill in the art to modify the device of modified Constantine to move the inserting aperture for the replacement blade cartridge to the side, as taught by Huang. Since the courts have been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. MPEP 2144.04 VI. C.
Modified Constantine still fails to teach the ejector button slides in a same direction as the retractable slider. 
Based on the information from the references found it would not have been obvious to one of ordinary skill in the art to have the exact orientation arrangement of the ejector button slides in a same direction as the retractable slider.
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Constantine, Yoshihiro and Huang. Thus claim 1 is allowable, claims 9-16 are allowable by virtue of its dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/17/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724